United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Stevenson, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1360
Issued: October 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 29, 2014 appellant, through his attorney, filed a timely appeal from an April 28,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a bilateral hearing loss
causally related to his federal employment.
FACTUAL HISTORY
Appellant, a 60-year-old boilermaker and welder, filed an occupational disease claim
(Form CA-2) on April 23, 2013, alleging bilateral hearing loss caused by factors of his federal
employment. He first became aware of his hearing loss in January 1991 and realized it was
1

5 U.S.C. § 8101 et seq.

related to his employment on April 4, 2013. Appellant worked as a boilermaker with the
employing establishment for intermittent periods between March 1979 and October 26, 1990,
totaling approximately three years.2 He was provided with hearing protection but did not always
use it.
In a March 20, 2013 report, Dr. William A. Logan, Board-certified in otolaryngology,
noted a history of occupational noise exposure. He diagnosed bilateral sensorineural hearing loss
and tinnitus. The report included an audiogram dated March 19, 2013; however, the audiogram
did not evince that the calibration protocol required by accreditation manual of the American
Speech and Hearing Association was followed.
In a report dated July 16, 2013, Dr. Whitney Mauldin, audiologist, related that the
employing establishment had requested that she review appellant’s records and provide an
opinion regarding his hearing loss claim. She noted that he underwent audiometric testing while
employed at the employing establishment. Dr. Mauldin determined that appellant’s employment
at the employing establishment, some 23 years ago, was not the cause of his hearing loss, which
was due to presbycusis and nonemployment-related noise exposure.
In order to determine whether appellant sustained a work-related hearing loss, OWCP
referred him to Dr. Jack W. Aland, a specialist in otolaryngology, for a second opinion
examination.3 In an August 19, 2013 report, Dr. Aland evaluated appellant for bilateral,
sensorineural hearing loss. An audiogram dated August 19, 2013, with an attached calibration
certificate, showed hearing levels of 20, 20, 45 and 65 decibel (dB) on the right and 15, 20, 40
and 65 dB on the left at 500, 1,000, 2,000 and 3,000 hertz, respectively. Dr. Aland diagnosed
bilateral, mild sensorineural hearing loss but noted that appellant had noise exposure at work
performed outside of his federal employment. Appellant’s prior federal workplace exposure was
not sufficient in intensity or duration to have caused the loss in question. In comparing his
present audiometric findings to those at the beginning of exposure, he did not show a
sensorineural loss in excess of what would normally be predicted on the basis of presbycusis.
Dr. Aland noted that appellant had a preexisting hearing loss and wore heavy ear protection
during his federal employment. He further advised that appellant’s noise exposure at the federal
workplace was intermittent over the years.
In an August 22, 2013 report, an OWCP medical adviser, Dr. Eric Puestow, Boardcertified in internal medicine, concurred with Dr. Aland’s opinion that appellant’s bilateral
hearing loss was not work related. He noted that the sensorineural loss was not in excess of what
would normally be predicted on the basis of presbycusis and that appellant’s federal workplace
exposure was not sufficient as to intensity or duration to have caused the loss in question.

2

In a statement received by OWCP on July 5, 2013, appellant documented the periods between March 1979 and
October 1990 in which he worked as a federal employee for the employing establishment, totaling to approximately
three years. He also indicated that he worked out of the Boilermakers Union until March 16, 2010 during which
time he worked directly for the employing establishment, as well as for contractors at various employing
establishment plants.
3

Dr. Aland was provided a statement of accepted facts that listed noise exposure in appellant’s federal
employment intermittently from March 15, 1979 to October 26, 1990.

2

Dr. Puestow found that appellant’s sensorineural loss was not caused or contributed to by noise
exposure in the federal workplace.
By decision dated August 27, 2013, OWCP denied appellant’s claim for a schedule
award. It found the medical evidence was not sufficient to establish that his hearing loss was
caused by noise exposure in his federal employment.
By letter dated September 5, 2013, appellant, through his attorney, requested an oral
hearing, which was held on February 18, 2014. At the hearing, he testified that he began his
employment with the employing establishment at the Hartsville Nuclear Plant on March 12,
1979, where it was continuously noisy, with motors and pumps running and people beating and
banging on hammers and grinding. Appellant worked 5 to 7 days a week, 8 to 12 hours per day
and earplugs were not provided to him. He also worked at the employing establishment’s
Widow’s Creek Plant, where he was continuously exposed to the same noise; hammering and
motors running, steam discharging, conveyor belts running, grinding, turbines and large fans.
Appellant worked 5 to 7 days a week, 8 to 10 hours per day and sometimes, but infrequently,
wore earplugs. He also worked at the Sequoyah Nuclear Plant, with similar hours and days,
where he wore earplugs.
In a January 9, 2014 report, Dr. Logan stated that appellant had a bilateral sensorineural
hearing loss and that his history and the pattern of hearing loss were consistent with cumulative
exposure to loud noise. He stated that appellant’s exposure at the employing establishment
likely contributed to his hearing loss. Based on the March 19, 2013 audiogram results, appellant
had a ratable hearing loss of 22.50 percent in the right ear and 16.90 percent in the left ear, for a
binaural hearing loss of 17.8 percent, pursuant to the A.M.A., Guides.
In a statement dated March 17, 2014, the employing establishment rebutted several
statements that appellant made at the hearing. It denied his assertion that no hearing protection
was provided during his employment at Hartsville, which was contradicted by a March 13, 1979
outpatient record stating “small comfits issued.” The employing establishment stated that
comfits were the standard hearing protection issued at the time of appellant’s employment. It
also disagreed with his statement that work at Sequoyah Nuclear Plant was “deafening all the
time.” The employing establishment stated that appellant neglected to mention that, during the
time he worked at this plant, there were equipment outages; during which the equipment on
which he worked was not in operation. It asserted that he incorrectly stated that he first noticed
his hearing loss in 1991, which was contradicted by his February 22, 1978 preemployment
audiometric examination, which showed that he had a preexisting hearing loss caused by
exposure to noise in his nonfederal employment.
By decision dated April 28, 2014, an OWCP hearing representative affirmed the
August 27, 2013 decision. She found that Dr. Logan’s opinion was not based on a full or
accurate history of appellant’s exposure to noise in his federal employment.

3

LEGAL PRECEDENT
An employee seeking compensation under FECA4 has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence,5 including that he or she is an employee within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.6 The employee must also
establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.7
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
OWCP procedures set forth requirements for the medical evidence used in evaluating
hearing loss. These include that the employee undergo both audiometric and otologic
examination; that the audiometric testing be performed by an appropriately certified audiologist;
that the otologic examination be performed by an otolaryngologist certified or eligible for
certification by the American Academy of Otolaryngology and that the audiometric and otologic
examination be performed by different individuals as a method of evaluating the reliability of the
findings. Further, all audiological equipment authorized for testing meet the calibration protocol
contained in the accreditation manual of the America Speech and Hearing Association; that the
audiometric test results include both bone conduction and pure tone air conduction thresholds,
speech reception thresholds and monaural discrimination scores. The otolaryngologist’s report is
to include: date and hour of examination, date and hour of employee’s last exposure to load
4

See supra note 1.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

6

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see 5 U.S.C. § 8101(1).
7

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

8

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

noise, a rationalized medical opinion regarding the relation of the hearing loss to the
employment-related noise exposure and a statement of the reliability of the tests.10 The
physician should be instructed to conduct additional tests or retests in those cases where the
initial tests were inadequate or there is reason to believe that the claimant is malingering.11
ANALYSIS
The issue is whether appellant’s hearing loss was caused or contributed to by exposure to
noise in his federal employment. The record reflects that he was exposed to noise in the course
of federal employment for intermittent periods between March 15, 1979 and October 26, 1990,
totaling approximately three years.
Appellant submitted Dr. Logan’s March 19, 2013 report, with audiogram, as well as
results of audiometric testing performed from February 1978 to January 1991. Dr. Logan’s
report, however, offered no opinion regarding the cause of his hearing loss. Further, the
diagnostic testing obtained for Dr. Logan did not provide proper certification of calibration.
Dr. Mauldin opined that appellant’s hearing loss was not work related. To the extent that
she offered a medical opinion, she is not a physician and her opinion is of no probative medical
value.12 Following the initial denial of the claim, Dr. Logan submitted a January 9, 2014
supplemental statement. He opined that appellant had bilateral sensorineural hearing loss,
consistent with cumulative exposure to loud noise and that his work at the employing
establishment “likely” contributed to his hearing loss. The Board finds that Dr. Logan did not
adequately address how the specific factors of appellant’s federal employment, based upon an
accurate employment history, caused or contributed to his hearing loss. Dr. Logan’s opinion is
couched in speculative terms, not fully rationalized and is of limited probative value.
The Board finds that the weight of medical opinion is represented by Dr. Aland, the
referral specialist. In his August 20, 2013 report, Dr. Aland found that the August 19, 2013
audiogram showed bilateral, mild sensorineural hearing loss but not related to industrial noise
exposure. He noted that appellant had noise exposure from work performed outside of his
federal employment and stated that the accepted workplace exposure was not sufficient in
intensity or duration to have caused the loss in question. Dr. Aland stated that, in comparing his
present audiometric findings to those at the beginning of exposure, appellant did not show a
sensorineural loss in excess of what would normally be predicted on the basis of presbycusis.13
He noted that appellant had a preexisting hearing loss and wore heavy ear protection during his
10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

Luis M. Villanueva, 54 ECAB 666 (2003). See Federal (FECA) Procedure Manual, Part 3 -- Medical,
Requirements for Medical Reports, Chapter 3.600.8(a) (September 1995).
12

See 5 U.S.C. § 8101(2) (defines the term physician); M.P., Docket No. 13-1790 (issued December 17, 2013)
(an audiologist is not a physician under FECA and the audiologist’s opinion regarding the medical cause of a
claimant’s hearing loss is of no probative medical value).
13

As noted above, it is appellant’s burden to submit a properly certified audiogram for review if he objects to the
audiogram selected by OWCP for determining the degree of hearing loss. Joshua A. Holmes, 42 ECAB 231,
236 (1990).

5

federal employment. Dr. Aland noted that his noise exposure at the federal workplace was
intermittent over the years.
While the record contains other audiometric results, none were accompanied by a
physician’s rationalized-medical opinion addressing how appellant’s employment-related noise
exposure caused or aggravated any hearing loss. OWCP is not required to rely on this evidence
in determining the degree of his hearing loss because it does not constitute competent medical
evidence and therefore is insufficient to satisfy his burden of proof.14
On appeal, appellant’s attorney argues that appellant sustained a binaural hearing loss
causally related to noise exposure in his federal employment and is entitled to a schedule award.
He asserts that Dr. Aland’s opinion was flawed because he did not take into account the fact that
appellant worked for seven months after the last audiogram he underwent at the employing
establishment or that he was exposed to 96 dB of noise, which exceeds the 85 dB OSHA
standard. Counsel contends that, at the very least, OWCP should have found a conflict in
medical opinion between Dr. Aland and Dr. Logan which warranted referral to an impartial
medical specialist. As noted above, the Board finds Dr. Logan’s opinion lacked probative
weight.
Dr. Aland provided a thorough examination and a reasoned opinion explaining how the
findings on examination and testing were not due to noise exposure in appellant’s employment.
He was provided an accurate statement of accepted noise exposure and contrasted audiometric
test performed on August 19, 2013 with the prior audiograms of record. Dr. Aland concluded
that noise exposure did not contribute to his mild sensorineural loss, which was attributed to
presbycusis.
The Board finds that OWCP properly determined that Dr. Aland’s opinion that appellant
did not establish a bilateral hearing loss causally related to his employment-related noise
exposure represents the weight of the evidence. Dr. Aland conducted a thorough examination
and provided a reasoned opinion explaining how the findings on examination and testing of
appellant’s right and left ear were not due to the noise in his employment. The medical adviser,
concurred with Dr. Aland’s August 20, 2013 opinion. The Board will affirm OWCP’s April 28,
2014 decision.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
bilateral sensorineural hearing loss was causally related to his federal employment.

14

Holmes, id.

6

ORDER
IT IS HEREBY ORDERED THAT the April 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 29, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

